



COURT OF APPEAL FOR ONTARIO

CITATION: R. v. Willick, 2013 ONCA 596

DATED: 20130930

DOCKET: C54707

Doherty, Rouleau and Lauwers JJ.A.

BETWEEN

Her Majesty the Queen

Respondent

and

Daniel Willick

Appellant

Mark Halfyard, for the appellant

Karen Shai, for the respondent

Heard:  September 27, 2013

On appeal from the conviction entered by Justice Reid of
    the Superior Court of Justice, dated June 9, 2011.

APPEAL BOOK ENDORSEMENT


[1]

The fresh evidence is not admissible.  It lacks the potential cogency
    required where, as in this case, it was available at trial and could have been
    put to the witness as a prior inconsistent statement for what was it was worth.

[2]

The circumstantial evidence as reviewed by the trial judge in careful
    detail was sufficient to support the evidence.  It was for the trial judge to
    decide how much weight was to be given to the false alibi evidence.  He did not
    err in giving it substantial weight.

[3]

The appeal is dismissed.


